— Order unanimously reversed on the law with costs and motion granted. Memorandum: The court should have granted summary judgment to plaintiff on the issue of liability based upon a violation of Labor Law § 240 (1). The undisputed facts show that while repairing an area near the ceiling of a building, plaintiff fell from a plank or scaffolding which was elevated eight feet from the floor. The plank or scaffolding had no guardrail and no other safety devices were provided. The failure to provide any safety device violates Labor Law § 240 (1) (Zimmer v Chemung County Performing Arts, 65 NY2d 513, 524, rearg denied 65 NY2d 1054) and the failure to provide guardrails and what*1090ever safety devices are necessary to protect the worker violates that section regardless of the height of the scaffold (Bland v Manocherian, 66 NY2d 452, 461, n 3; see also, Heath v Soloff Constr., 107 AD2d 507, where summary judgment was granted where plaintiff had fallen from a height of less than the 20 feet mentioned in subdivision [2] of section 240). (Appeal from order of Supreme Court, Monroe County, Siracuse, J. — summary judgment.) Present — Dillon, P. J., Doerr, Boomer, Green and Davis, JJ.